DLD-005                                                  NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-3563
                                     ___________

                                MILTON ENRIQUEZ,
                                             Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES
                    ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                             (Agency No. A73-541-269)
                    Immigration Judge: Honorable Eugene Pugliese
                     ____________________________________

                 Submitted for Possible Summary Action Pursuant to
                      Third Circuit LAR 27.4 and I.O.P. 10.6
                                  October 7, 2010
             Before: BARRY, FISHER and STAPLETON, Circuit Judges

                           (Opinion filed: October 19, 2010)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Petitioner Milton Enriquez seeks review of an order denying his motion to reopen

removal proceedings. The government has filed a “motion for summary affirmance,”

which we will construe as a motion to summarily deny the petition for review. See 3d


                                           1
Cir. L.A.R. 27.4; I.O.P. 10.6. Because we conclude that this petition presents no

substantial question, we will grant the government’s motion and dismiss in part and deny

in part the petition for review. We will also deny Enriquez’s motion for a stay of

removal.

                                             I.

       Enriquez is a native and citizen of Ecuador. He conceded his removability for

entering the country without admission in 1988. In August 2008, an Immigration Judge

(“IJ”) denied his application for cancellation of removal as a non-permanent resident

alien, finding that he did not establish that his “removal would result in exceptional and

extremely unusual hardship” to a qualifying relative. See 8 U.S.C. § 1229b(b)(1)(D).

Enriquez argued that his youngest son suffers from respiratory problems, but the IJ noted

that Enriquez failed to present any medical records to explain the nature and severity of

his son’s illness. The Board of Immigration Appeals (“BIA”) dismissed his appeal on

August 20, 2009.

       On March 9, 2010, Enriquez filed a motion to reopen with the BIA. The BIA

denied the motion, finding it to be untimely filed and not within any of the statutory or

regulatory exceptions to the time limits for motions to reopen. The BIA also found that

Enriquez failed to demonstrate that an “exceptional situation” exists to warrant sua sponte

reopening. Enriquez filed a timely petition for review.

                                             II.




                                             2
       We have jurisdiction under 8 U.S.C. § 1252(a). We review denials of motions to

reopen for abuse of discretion. See Borges v. Gonzales, 402 F.3d 398, 404 (3d Cir.

2005). Under this standard, we may reverse the BIA’s decision only if it is “arbitrary,

irrational, or contrary to law.” Guo v. Ashcroft, 386 F.3d 556, 562 (3d Cir. 2004).

                                            III.

       A motion to reopen must be filed no later than ninety days after the date on which

the final administrative decision was rendered. 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. §

1003.2(c)(2). Enriquez’s March 9, 2010 motion following the BIA’s August 20, 2009

decision was plainly was beyond this time limit. In addition, the motion does not satisfy

any of the exceptions to the time limit. See 8 U.S.C. § 1229a(c)(7)(C); 8 C.F.R. §

1003.2(c)(3).

       As to his claim that the BIA abused its discretion in declining to reopen the

proceedings sua sponte, we lack jurisdiction to review that determination. See Calle-

Vujiles v. Ashcroft, 320 F.3d 472, 475 (3d Cir. 2003). Enriquez cites to Cruz v. Attorney

General, 452 F.3d 240, 249 (3d Cir. 2006), to support his claim, but has made no showing

that his case presents an “exceptional situation” that would have allowed for sua sponte

reopening. Furthermore, his case is not one in which the BIA has announced and

followed “a general policy by which its exercise of discretion will be governed” that

would have created an exception to the jurisdictional bar. Calle-Vujiles, 320 F.3d at 475.

                                            IV.




                                             3
       For the foregoing reasons, we conclude that this petition presents no substantial

question. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6. Accordingly, we will grant the

government’s motion for summary action and dismiss in part and deny in part the petition

for review.1 Enriquez’s motion for a stay of removal is denied as moot.




1

     Enriquez filed an opposition urging this Court to deny summary action because the
    Administrative Record had not yet been filed. We assure him that we received and
    reviewed the Administrative Record prior to ruling on his petition.

                                             4